Judge McLaughlin,
in a dissenting opinion, construed certain sections of the Railroad Law in connection with the Public Service Commissions Law as conferring the disputed power upon the Public Service Commission so far as the particular railway under consideration was concerned. He said: “The State, acting through the Legislature, has, by virtue of its police power, the right to regulate the fare to be charged by a street surface railroad corporation. This right or power, whichever it may be called, is an attribute of the State sovereignty. It is something which the State cannot sell or give away, either in whole or in part. It is a power which underlies the Constitution and is predicated upon the law of necessity. It belongs to the State because it is sovereign, and is a necessity for the existence of the government. It is something the State cannot surrender because to do so would be to surrender a sovereign power. It is as enduring and indestructible as the State itself. (People v. Adirondack Ry. Co., 160 N. Y. 225.) All contracts and property rights are held subject to the fair exercise of this power which embraces, among other things, regulations designed to promote public *224convenience and general welfare, as well as those in the interest of the public health, morals and safety. * * * Contracts cannot be made which in any way impair or limit this power, nor can one Legislature limit or control a subsequent one in its exercise. * * * [Art. 3, section 18, of the Constitution] does not in any way affect the right or power of the State to fix and regulate the fare to be charged by a public service corporation. This provision of the Constitution is not, either by express language or implication, a surrender by the State to property owners or to the municipalities of the supreme right to govern or regulate the fares or charges of street surface railroad corporations as the public welfare or interest necessitates or demands. It is simply a limitation upon the general power of the Legislature; a limitation, however, in one respect only, and that is that the Legislature shall not pass a law authorizing the construction of a street surface railroad which does not enact that the designated consents shall be first obtained. The provision has no bearing whatever upon the inherent power of the State to regulate the fare to be charged by a public ■ service corporation. The power to regulate such fares is essentially a legislative function. [Home Tel. & Tel. Co. v. City of Los Angeles, 211 U. S. 265; Union Dry Goods Co. v. Georgia P. S. Corp., 248 U. S. 372.] The power to thus legislate, under the Constitution, is lodged in the Senate and Assembly. (Art. 3, sec. 1.) A municipality is a mere agent of the State. It can only do what the State authorizes it to do. All the power it has comes from the State and this it may at any time recall. While the power to regulate fares is a legislative function, the State may delegate its exercise to an agent. * * * The constitutional right of the city was to consent or not to consent. With the choice of these alternatives the Legislature had no conern and no power to compel action one way or the other. On the other hand, if a fare were fixed in the consent, it was not binding upon the State, since it might at any time be changed. * * * If it be true, as indicated, that the State, as an attribute of sovereignty in the exercise of police power, has the right to regulate fares of a public service corporation, with the right to delegate such power to an agent, the inquiry necessarily follows, * * * whether it has, *225in fact, delegated this power to the Public Service Commission. * * * No rule of law is better settled than that a municipality cannot, by a contract with a public service corporation, bar the Legislature, so far as fares are concerned, from changing or abrogating such contract when made. All such contracts are, as heretofore pointed out, made subject to future action of the Legislature. Both parties contract with reference to the exercise of that power. [Citing cases.] * * * The State may increase or diminish a rate fixed in a franchise or contract. This is so well settled that the citation of authorities ought not to be necessary. It is the Federal rule. * * * It is the rule established in many of the States.”